Judgment (denominated an order), Supreme Court, New York County (Carol R. Edmead, J.), entered October 30, 2003, which denied, as moot, the petition and dismissed the proceeding brought pursuant to CPLR article 78 seeking an order directing respondent Police Department to provide the New York State Division of Criminal Justice Services (DCJS) with notification that would permit DCJS to expunge incorrect information from petitioner’s criminal history records and directing the Department of Correctional Services respondents to reclassify petitioner’s security classification level, unanimously affirmed, without costs.
Since the incorrect information was expunged from petitioner’s records, he received the relief requested, rendering the proceeding moot (see e.g. Matter of Siao-Pao v Travis, 5 AD3d 150 [2004], lv denied 3 NY3d 603 [2004]). Although administrative errors are likely to recur in any large agency, the issue presented is not so novel or so frequently occurring as to warrant invocation of the exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707 [1980]; Matter of Higginbotham v New York State Off. of Temp. & Disability Assistance, 288 AD2d 70 [2001]). Concur—Buckley, EJ., Tom, Saxe, Friedman and Sweeny, JJ.